DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,070,984.  Although the claims at issue are not identical, they are not patentably distinct from each other because while directed to same subject matter of determining whether the LAA transmissions will not interfere with WI-Fi transmission using one or more channels of the unlicensed spectrum, the scope of instant claims is broader than that of the referenced U.S. Patent No. 11,070,984.

Claim No.
Instant Application
Claim No.
U.S. Patent No. 11,070,984 B2
2
A method comprising:
1
A method comprising: 

receiving, by a computing device associated with a telecommunication network, a plurality of records from plurality of user equipments (UEs) that include information about Wi-Fi networks offered by Wi-Fi access points over channels of an unlicensed spectrum and geolocation data indicating where individual ones of the plurality of UEs detected the Wi-Fi networks; 

receiving, by a computing device associated with a telecommunication network, a plurality of records from plurality of user equipments (UEs) that include information about Wi-Fi networks offered by Wi-Fi access points over channels of an unlicensed spectrum and geolocation data indicating where individual ones of the plurality of UEs detected the Wi-Fi networks; 

identifying, by the computing device, a set of the plurality of records in which the geolocation data corresponds to a geographical area;

identifying, by the computing device, a set of the plurality of records in which the geolocation data corresponds to a geographical area;

determining, by the computing device, average channel utilization values for individual ones of the channels within the geographical area based on channel utilization information in the set of the plurality of records; and

determining, by the computing device, average channel utilization values for individual ones of the channels within the geographical area based on channel utilization information in the set of the plurality of records; and

generating, by the computing device, output data indicating that Licensed Assisted Access (LAA) transmissions using Long-Term Evolution (LTE) protocols over one or more of the channels of the unlicensed spectrum will not substantially interfere with Wi-Fi transmissions using the one or more channels of the unlicensed spectrum within the geographical area,

generating, by the computing device, output data indicating that Licensed Assisted Access (LAA) transmissions using Long-Term Evolution (LTE) protocols over one or more of the channels of the unlicensed spectrum will not interfere with Wi-Fi transmissions using the one or more channels within the geographical area,



wherein the output data includes an estimate of a bandwidth gain that would be provided by the LAA transmissions.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially interfere" in claims 2, 14, and 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8-9, 11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad Mirzaei et al. (U.S. Patent Application Publication No. 2016/0088441) and further in view of Chen et al. (U.S. Patent Application Publication No. 2020/0228997).

Regarding Claim 2, Mohammad Mirzaei et al. teaches A method (Mohammad Mirzaei et al. teaches a method of scanning WLAN channels (par [0007])) comprising: receiving, by a computing device associated with a telecommunication network, a plurality of records from plurality of user equipments (UEs) that include information about Wi- Fi networks offered by Wi-Fi access points over channels of an unlicensed spectrum and geolocation data indicating where individual ones of the plurality of UEs detected the Wi-Fi networks (Mohammad Mirzaei et al. teaches a server (FIG. 7); APs are each configured to transmit beacon signals over any of an available set of WiFi communication channels (i.e., WLAN channels)(par [0027]); channel use determination module complies channel use information from multiple mobile devices to crowdsource WLAN channel use, in particular frequency of WLAN channel use (par [0047]); channel use determination module collects information from the mobile devices where the information includes raw data indicating locations of the mobile devices, what WLAN channels were scanned, when each channel was scanned, whether a beacon signal or other signal was received during each scan, and a MAC address for the source AP for each received beacon signal (par [0047])); identifying, by the computing device, a set of the plurality of records in which the geolocation data corresponds to a geographical area (Mohammad Mirzaei et al. teaches that the channel use determination module process the raw data to determine frequency of use of WLAN channels (par [0047]); compile the frequency of use data for specific point locations and/or for location region (par [0047]); the channel use determination module collects the indication of use that is organized by location regions (par [0061])); determining, by the computing device, average channel utilization values for individual ones of the channels within the geographical area based on channel utilization information in the set of the plurality of records (Mohammad Mirzaei et al. teaches that the channel use determination module determines a frequency of use data as a number of occurrences as collected over some duration (par [0047]); explicit frequencies of use information of WLAN channels indicates actual frequencies of use such as number of uses per a time period or average uses per a time period (par [0033])); and generating, by the computing device, output data indicating that Licensed Assisted Access (LAA) transmissions using Long-Term Evolution (LTE) protocols over one or more of the channels of the unlicensed spectrum will not substantially interfere with Wi-Fi transmissions using the one or more channels of the unlicensed spectrum within the geographical area (Mohammad Mirzaei et al. teaches that a channel use distribution module distributes the channel use information determined by the channel use determination module (par [0050]); the distribution module sends information in any of a variety of formats to the APs (par [0050]); the module sends the indications of frequencies of use of the WLAN channels for a particular location region to one or more mobile devices disposed in the particular location regions to determine which channels to scan and/or how often to scan them (par [0062]); scanning module passively scan particular WLAN channels based on the indications of frequency of use of the non0orevailing channels (par [0054]); the scanning module scans a less-frequently used channel and not scan a more 0frequently used channel (par [0055]), indicating the goal of reducing interference; server is configured to analyze the information and provide information regarding frequency of use of channels to the mobile device through the APs (par [0028])).  
	By teaching transmitting a channel use information determined by the channel use determination module to APs to allow mobile devices to scan less frequently used channel, Mohammad Mirzaei et al. teach and generating, by the computing device, output data indicating that Licensed Assisted Access (LAA) transmissions using Long-Term Evolution (LTE) protocols over one or more of the channels of the unlicensed spectrum will not substantially interfere with Wi-Fi transmissions using the one or more channels within the geographical area.  Further, Chen et al. teaches such a limitation. 
	Chen et al. is directed to long term evolution (LTE) system operating in an unlicensed spectral band with active network discovery and optimization of the unlicensed channels.  More specifically, Chen et al. teaches that an access controller determines whether there is a clear channel is available for the carrier transmission (par [0024]); and if not, carrier sensing adaptive transmission (C SAT) algorithm is used to apply time-division multiplexing based access techniques to LTE-U cells based on long-term carrier sensing of co-channel activities of the competing technologies (par [0025][0027]; FIGS. 2-3, 6A, 6B).   Further, Chen et al. teaches that ON period of LTE-U RN does not overlap with the ON period of Wi-Fi AP, thus preventing interference between them (par [0045]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mohammad Mirzaei et al. so that the output data indicating that LAA transmission using LTE protocols over one or more of the channels of the unlicensed spectrum will not substantially interfere with Wi-Fi transmission is generated, as taught by Chen et al.  The modification would have allowed the system to enable transmission by LTE-U RN and Wi-Fi AP on the same channel without incurring interference (see Chen et al., par [0045]). 

Regarding Claim 4, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the output data is an instruction to one or more base stations of the telecommunication network proximate to the geographical area that causes the one or more base stations to use one or more of the channels of the unlicensed spectrum during the LAA transmissions with individual ones of the plurality of UEs (Chen et al. teaches that if there is no unused channel is available, a carrier sensing adaptive transmission (C SAT) algorithm is used to apply time-division multiplexing based access techniques to LTE-U cells, based on long-term carrier sensing of co-channel activities of the competing technologies (par [0025]); access controller is able to optimize the use of channels in unlicensed bands (par [0027]); controller is able to determine that LTE-U RN 245 and Wi-Fi AP 235 are able to interfere with one another but that Wi-Fi AP 235 and LTE-U RN are not able to interfere with one another, it will allocate 2/3rd of the channel occupancy time to the Wi-Fi AP (par [0036]; FIGS. 5A, 5B, 6A, 6B)).  The motivation to combine these references is the same as that of claim 2. 

Regarding Claim 5, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the output is a heat map that plots the average channel utilization values associated with the one or more channels of the unlicensed spectrum over the geographical area (Mohammad Mirzaei et al. teaches that crowdsourcing of information is used where mobile devices acquire signals from the access points and provide information such as RSSI and position information (par [0002]); mobile device collects information for use in determining position of the mobile device for use in producing and/or maintaining a heatmap of expected RSSI as a function of position (par [0022][0028]; FIG. 3); information is aggregated from more than one mobile device and averaged (par [0033][0060])). 

Regarding Claim 6, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the output data is a chart that indicates the average channel utilization values for the individual ones of the channels within the geographical area (Mohammad Mirzaei et al. teaches that the explicit frequencies of use information indicates actual frequencies of use such as average uses per a time period (par [0033]); indications of frequencies of use of the WLAN channels for a particular location region is sent to one or more mobile devices disposed in the particular location region (par [0062])).  

Regarding Claim 8, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the computing device performs the identifying, the determining, and the generating based on subsets of the set of records that correspond to individual ones of a plurality of map titles covering the geographical area (Mohammad Mirzaei et al. teaches that the module complies the frequency of use data for specific point locations and/or for location regions where the location regions are any desired collection of point locations or any desired boundary such as floors of a building, entire buildings, groups of buildings, geographic regions such as zip codes, cities, states, and countries (par [0047])).  

Regarding Claim 9, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the channels of the unlicensed spectrum are channels in a 5 GHz band (Mohammad Mirzaei et al. teaches that several frequency bands such as 5 GHz are currently used for WiFi communications (par [0027]); Chen et al. teaches LTE systems have begun extend their operation into unlicensed frequency bands such as the 5 GHz band (par [0003])).  The motivation to combine these references is the same as that of claim 2. 

Regarding Claim 11, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein determining the average channel utilization values for individual ones of the channels within the geographical area comprises: identifying, by the computing device, channels associated with individual ones of the set of the plurality of records based on channel frequency information included in the set of the plurality of records (Mohammad Mirzaei et al. teaches that the module complies the frequency of use data for specific point locations and/or for location regions where the location regions are any desired collection of point locations or any desired boundary such as floors of a building, entire buildings, groups of buildings, geographic regions such as zip codes, cities, states, and countries (par [0047])); calculating, by the computing device, channel utilization values for the individual ones of the set of the plurality of records based on the channel utilization information (Mohammad Mirzaei et al. teaches that the channel use determination module complies channel use information from multiple mobile device to crowdsource WLAN channel use (par [0047]); the information includes what WLAN channel were scanned, whether a beacon signal or other signal was received during each scan, and a MAC address for the source AP for each received beacon signal (par [0047]); channel use determination module determines frequency of use of the WLAN channels as frequencies of beacon signal transmissions on the WLAN channels (par [0048])); and averaging, by the computing device, the channel utilization values for individual ones of the channels to generate the average channel utilization values (Mohammad Mirzaei et al. teaches determines explicit frequencies of use information to indicate actual frequencies of use such as average uses per a time period (par [0033])). 

Regarding Claim 13, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the computing device generates the output data with respect to the channels of the unlicensed spectrum for a plurality of different time periods (Chen et al. teaches that CSAT defines a time cycle and the LTE-U cell transmits in a fraction of the cycle and gates off for the remainder of the cycle (par [0025]); the duty cycle of transmission vs gating off is dictated by the sensed medium activity of other devices and technologies (par [0025]; FIG. 3)).  The motivation to combine these references is the same as that of claim 2. 

Regarding Claims 14 and 18, Claims 14 and 18 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 2.   Therefore, claims 14 and 18 are also rejected for similar reasons set forth in claim 2.

Regarding Claim 15, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The computing device of claim 14, and further, the references teach wherein the output data is a chart that indicates the average channel utilization values for the individual ones of the channels within the geographical area and a number of unique Wi-Fi access points within the geographical area (Mohammad Mirzaei et al. teaches that the channel use module collects information regarding channel use (par [0057]); the channel use module determines which channels were passively scanned and what MAC address was found on each passively scanned channel on which at least one beacon signal was received (par [0057]); a frequency use histogram is produced (par [0057])).

Regarding Claim 16, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The computing device of claim 14, and further, the references teach wherein the output data is an instruction to one or more base stations proximate to the geographical area that causes the one or more base stations to use one or more of the channels of the unlicensed spectrum during the LAA transmissions with individual ones of the plurality of UEs (Chen et al. teaches that if there is no unused channel is available, a carrier sensing adaptive transmission (C SAT) algorithm is used to apply time-division multiplexing based access techniques to LTE-U cells, based on long-term carrier sensing of co-channel activities of the competing technologies (par [0025]); access controller is able to optimize the use of channels in unlicensed bands (par [0027]); controller is able to determine that LTE-U RN 245 and Wi-Fi AP 235 are able to interfere with one another but that Wi-Fi AP 235 and LTE-U RN are not able to interfere with one another, it will allocate 2/3rd of the channel occupancy time to the Wi-Fi AP (par [0036]; FIGS. 5A, 5B, 6A, 6B)).  The motivation to combine these references is the same as that of claim 2. 
	
Regarding Claim 17, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The computing device of claim 14, and further, the references teach wherein the output is at least one of a heat map that plots the average channel utilization values associated with the one or more channels of the unlicensed spectrum  over the geographical area, a first chart that indicates the average channel utilization values for the individual ones of the channels within the geographical area, or a second chart that indicates portions of the geographical area that correspond to common ones of the average channel utilization values associated with the one or more channels of the unlicensed spectrum (Mohammad Mirzaei et al. teaches that crowdsourcing of information is used where mobile devices acquire signals from the access points and provide information such as RSSI and position information (par [0002]); mobile device collects information for use in determining position of the mobile device for use in producing and/or maintaining a heatmap of expected RSSI as a function of position (par [0022][0028]; FIG. 3); information is aggregated from more than one mobile device and averaged (par [0033][0060]); the explicit frequencies of use information indicates actual frequencies of use such as average uses per a time period (par [0033]); indications of frequencies of use of the WLAN channels for a particular location region is sent to one or more mobile devices disposed in the particular location region (par [0062])).  

Regarding Claims 20-21, Claims 20-21 are directed to computer medium claims and they do not teach or further define over the limitations recited in claims 4 and 7.   Therefore, claims 20-21 are also rejected for similar reasons set forth in claims 4 and 7.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammad Mirzaei et al. (U.S. Patent Application Publication No. 2016/0088441), Chen et al. (U.S. Patent Application Publication No. 2020/0228997), and further in view of Martin et al. (U.S. Patent Application Publication No. 2017/0150382).

Regarding Claim 7, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 2, and further, the references teach wherein the output data is a chart that indicates portions of the geographical area that correspond to common ones of the average channel utilization values associated with the one or more channels of the unlicensed spectrum (Mohammad Mirzaei et al. teaches that a frequency of use data is provided as a number of occurrences as collected over some duration and that determined frequency of use data is formatted in variety of manners (par [0047]); module compile the frequency of use data for specific point locations and/or for location regions (par [0047]); explicit frequencies of use information indicates actual frequencies of use such as average use per a time period (par [0033])).  
	By utilizing histogram of channel use by number that is an average use per a time period, and the fact that the frequency of use data is compiled for specific point location, the references teach wherein the output is a chart that indicates portions of the geographical area that correspond to common ones of the average channel utilization values associated with the one or more channels of the unlicensed spectrum.  In addition, Martin et al. teaches such a limitation. 
	Martin et al. is directed to method, mobile communications device, system and circuitry for estimating an occupancy level of a shared channel.  More specifically, Martin et al. teaches a channel occupancy measurement includes the determining occupancy state based on the energy received for transmission where the power is above the threshold (par [0072][0073]; FIG. 5).  By indicating that the threshold is an average power and that any identifiable values is compared with the threshold (par [0106]), Martin et al. teaches that the measurement shows the channel corresponds to common ones of the average channel utilization. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mohammad Mirzaei et al. and Chen et al. so that the output is a chart that indicates portions of the geographical area that corresponds to common ones of the average channel utilization values associated with the one or more channels, as taught by Martin et al.  The modification would have allowed the system to determine whether an unlicensed frequency band can be used to transmit data (see Martin et al., par [0071]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammad Mirzaei et al. (U.S. Patent Application Publication No. 2016/0088441), Chen et al. (U.S. Patent Application Publication No. 2020/0228997), and further in view of Aguirre et al. (U.S. Patent Application Publication No. 2017/0181197).

Regarding Claim 10, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 9, however, the references do not explicitly teach wherein the channels in the 5 GHz band are in one or more Unlicensed National Information (U-NII) bands including a U-NII-1 band, a U-NII-2A band, a U-NII-2C band, or a U-NII-3 band.  Aguirre et al. teaches such a limitation. 
	Aguirre et al. is directed to selecting radio frequency channels for carrier aggregation in an unlicensed radio frequency spectrum band.  More specifically, Aguirre et al. teaches that an unlicensed RF spectrum band includes one or more radio frequencies between 5 GHz and approximately 6 GHz (par [0026]).  Further, Aguirre et al. teaches that the unlicensed RF spectrum band includes one or more RF spectrum bands defined by the United States FCC as the unlicensed Nation information infrastructure (U-NII) radio band, including, e.g., U-NII-1, U-NII-2a, U-NII-2c, U-NII-3 (par [0027]). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mohammad Mirzaei et al. and Chen et al. so that the channels in the 5 GHz band are in one or more U-NII bands including a U-NII-1 band, a U-NII-2A band, a U-NII-2C band, or a U-NII-3 band, as taught by Aguirre et al.  The modification would have allowed the system to utilize RF spectrum bands defined by the United States Federal Communications Commission (FCC) as the unlicensed RF spectrum band (see Aguirre et al., par [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammad Mirzaei et al. (U.S. Patent Application Publication No. 2016/0088441), Chen et al. (U.S. Patent Application Publication No. 2020/0228997), and further in view of Park et al. (U.S. Patent Application Publication No. 2015/0181507).

Regarding Claim 12, the combined teachings of Mohammad Mirzaei et al. and Chen et al. teach The method of claim 11, however, the references do not explicitly teach wherein the channel frequency information is included within Basic Service Set (BSS) Load elements of the plurality of records.  Park et al. teaches such a limitation. 
	Park et al. is directed to method and apparatus for scanning in wireless LAN.  More specifically, Park et al. teaches that STA receives a discovery frame transmitted from the first AP, second AP, and the third AP on the first channel (par [0103]).  Further, Park et al. teaches that the discovery frame includes BSS load information (par [0111]; Table 3), where the available admission capacity that specifies the remaining amount of medium time available via explicit admission control (Table 3).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mohammad Mirzaei et al. and Chen et al. so that the channel frequency information is included within basic service set (BSS) load elements of the plurality of records, as taught by Park et al.  The modification would have allowed the system to enable STA to receive information on an AP operating on a channel (see Park et al., par [0150]; Table 3). 

Allowable Subject Matter
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414